Filed
                                                                                             Washington State
                                                                                             Court of Appeals
                                                                                              Division Two

                                                                                              March 8, 2022


         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    In re the Marriage of:                                             No. 55261-2-II

    MARIA CAMERON,

                             Respondent,
                                                                 UNPUBLISHED OPINION
    v.

    DOUGLAS E. CAMERON,

                             Appellant.


          PRICE, J. — Douglas Cameron appeals the superior court’s order denying his motion to

vacate and dismiss final dissolution orders that had been entered over twenty years ago. The

superior court denied the motion to vacate and dismiss based on timeliness under CR 60. We

affirm the superior court.

                                                FACTS

I. DISSOLUTION PROCEEDINGS

          In 1995, Douglas Cameron’s wife, Maria Trevino (a.k.a. Maria Cameron) petitioned for

dissolution of marriage in Clark County Superior Court. In March 1996, the superior court issued

a default judgment against Cameron.1 Later in August 1996, as a result of the default, the superior

court entered final dissolution orders, including a parenting plan, a child support order, and

findings (1996 Orders). Cameron did not appeal the 1996 Orders.


1
    The order of default and the reasons for it are not in the record before us on appeal.
No. 55261-2-II


II. MOTION TO VACATE

       Over twenty years later, in June 2020, Cameron moved to vacate all of the 1996 Orders

and dismiss the case with prejudice. Cameron made multiple allegations regarding jurisdiction,

Trevino’s citizenship, instances of fraud being committed on the court, and clerical errors.

       Cameron alleged, for example, that the dissolution order should be vacated due to fraud

committed by Trevino. He alleged that Trevino was not legally married to him, but was still

married to her first husband. He also challenged her citizenship and alleged that Trevino used a

false Social Security number and fraudulent birth certificate in her documentation. He further

alleged that Trevino fraudulently requested child support for two children instead of one.

       Cameron also alleged that the dissolution order was void because the court lacked

jurisdiction. He argued that the court lacked personal jurisdiction because neither he nor Trevino

were residing in Washington during the proceedings. He further argued that the court did not have

subject matter jurisdiction because Trevino’s divorce petition was perjured and she was not legally

married to him.

       To the superior court, Cameron based his motion to vacate the 1996 Orders on various

provisions of CR 60, specifically CR 60(a), and (b)(1), (4), (5), and (9).

       Cameron addressed his delay in bringing his motion to vacate in 2020 by asserting that he

was unaware of the 1996 Orders for several years for a variety of reasons, and because he was in

custody intermittently between 2001 and 2003. Cameron conceded, however, that he discovered

the existence of the 1996 Orders no later than August 3, 2001.

       The superior court denied Cameron’s motion. Even considering Cameron’s claim that he

had been in custody in the early 2000s, the superior court noted that Cameron still delayed the



                                                 2
No. 55261-2-II


filing of his motion for over 17 years since he became aware of the 1996 Orders. Accordingly, the

superior court determined Cameron’s motion was untimely under CR 60 largely because it was

not filed “within a reasonable time” after the entry of the 1996 Orders. Clerk’s Papers (CP) at 357.

       Cameron appeals the superior court’s order.2

                                           ANALYSIS

       Cameron seeks review of the superior court’s order denying his motion to vacate and

dismiss. Cameron argues that the superior court erred when it denied his motion under CR 60(b)(4)

and CR 60(b)(5).3 We affirm because the superior court did not err when it determined that

Cameron’s motion was untimely.

       A superior court’s decision on a motion to vacate a judgment or order under CR 60(b) is

reviewed for abuse of discretion. Luckett v. Boeing Co., 98 Wn. App. 307, 312, 989 P.2d 1144

(1999). CR 60(b) allows a superior court to grant relief from a final judgment, order, or

proceeding. “Finality of judgments is a central value in the legal system, but circumstances can




2
  Trevino did not file a respondent’s brief. “A respondent who elects not to file a brief allows
[their] opponent to put unanswered arguments before the court, and the court is entitled to make
its decision based on the argument and record before it.” Adams v. Dep’t of Labor and Indus., 128
Wn.2d 224, 229, 905 P.2d 1220 (1995).
3
  At the superior court level, Cameron brought his motion under multiple subsections of CR 60,
specifically CR 60(a), (b)(1), (4), (5), and (9). On appeal, Cameron seeks review only under CR
60(b)(4) and (5). Thus, we need not consider the arguments he made below under CR 60(a), (b)(1),
and (9).

Cameron also appears to briefly raise a CR 60(c) argument for the first time on appeal, mislabeling
the rule as CR 60(11)(C). Under RAP 2.5(a), we refuse to review a claim that was not raised at
the trial court, unless it falls under an exception listed in RAP 2.5(a). Cameron does not explain
how his vague CR 60(c) argument falls under any of exceptions in RAP 2.5(a), and no basis is
apparent. Thus, we refuse to consider this argument.


                                                 3
No. 55261-2-II


arise where finality must give way to the greater value that justice be done.” Shandola v. Henry,

198 Wn. App. 889, 895, 396 P.3d 395 (2017). CR 60(b) provides a “balance between finality and

fairness by listing limited circumstances under which a judgment may be vacated.” Id. CR

60(b)(4) allows relief from a judgment obtained by “fraud.” CR 60(b)(5) allows relief from a

“void” judgment.

       In order to be considered timely, a motion under either CR 60(b)(4) or (5) must be made

within a “reasonable time.” CR 60(b). A reasonable time depends on the “critical period” between

the party’s discovery of the judgment or order and the filing of the motion to vacate. Luckett, 98

Wn. App. at 311-12. Whether the period is reasonable “depends on the facts and circumstances

of each case.” Id. at 312. “Major considerations” for determining the reasonableness in a

particular case include “prejudice” to the nonmoving party and “whether the moving party has

good reasons for failing to take appropriate action sooner.” Id.

       Here, the time between Cameron’s discovery of the 1996 Orders and the filing of his

current motion was 18 years and 10 months. Applying the above considerations, the superior court

did not abuse its discretion in determining that this delay was not reasonable.

       First, the prejudice to the nonmoving party is extreme. Whatever the consequences of the

1996 Orders, those consequences have been in place for decades. Vacating the orders now would

force Trevino into confronting long dormant issues that, after such an extended delay, would be

extremely difficult to readdress as documents are lost, memories fade, and issues become moot.

In addition, considering that the 1996 Orders involved dissolution of marriage and child support

orders, vacating those orders could possibly result in Trevino being still legally married to

Cameron (despite his complaint that the marriage was void), or cause disruptive disgorgement of



                                                 4
No. 55261-2-II


child support payments to the detriment of the child and Trevino. The consideration of prejudice

to the nonmoving party plainly supports the superior court’s determination that the motion was

untimely.

       The second major consideration of whether there are “good reasons” for the delay also

supports the superior court’s decision. Cameron fails to provide any persuasive reason for waiting

almost twenty years to file his motion when he concedes he was aware of the 1996 Orders no later

than August 2001. Although he contends he was incarcerated for a period of time in the early

2000s, such period, while perhaps challenging for Cameron, serves as no excuse for his failure to

bring his motion until over 17 years after his release. This second consideration further supports

the superior court’s determination the motion was untimely.

       Therefore, under the facts of this case, Cameron’s delay of almost 20 years to bring his

motion was not reasonable. The legal system’s central value of finality of judgments greatly

outweighs any benefit from vacating the 1996 Orders and relitigating those issues. Thus, the

superior court did not abuse its discretion in ruling that Cameron’s motion was untimely under CR

60(b)(4) and (5).

                                        CONCLUSION

       Because it did not abuse its discretion in ruling that Cameron’s motion to vacate and

dismiss the 1996 Orders was untimely, we affirm the superior court.




                                                5
No. 55261-2-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    PRICE, J.
 We concur:



 GLASGOW, A.C.J.




 WORSWICK, J.




                                                6